DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 4/29/2021:
Referring to the response to the 35 U.S.C. 103 rejections (arguments: page 9 line 1 to page 13 line 4):  Refer to the updated rejection below in view of amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180098369 to Yasukawa et al in view of U.S. Publication No. 20190342888 to Hosseini et al (support found in Provisional Application No. 62668195).
Referring to claim 1, Yasukawa et al disclose in Figures 1-12 a method performed by a UE in a wireless sidelink communication system, the method comprising:
Obtaining sidelink communication configuration information (access rules for D2D sidelink communication).  S101: UE obtains a type of the UE.  S102:  BS obtains a congestion level of resources allocated for D2D sidelink communications and determines whether opportunities of data transmission of a specific type of UEs should be limited.  BS determines the congestion state of the resources based on the state of D2D communication resource pools, or determines congestion state based on D2D 
Based on the sidelink communication configuration information, in case that a first signal … and a second signal … overlap in time, transmitting, to at least one other UE, a signal with a higher priority among the first signal or the second signal (Section 0114)...  Section 0114:  The access rules also indicate that in the case where transmissions of D2D signals of different priorities overlap in time, UE may give to the transmission of a D2D signal of higher priority.  For example:  UE will allocate the transmission power to the transmission of a D2D signal of higher priority to transmit the D2D signal of higher priority, and will perform reception or transmission of a D2D signal of lower priority only when UE has enough transmission power.  Refer to Sections 0028-0133.
Yasukawa et al do not disclose based on the sidelink communication configuration information, in case that a first signal using a first network and a second signal using a second network overlap in time, transmitting, to at least one other UE, a signal with a higher priority among the first signal or the second signal; wherein the first network is associated with a LTE system, and the second network is associated with a NR system.
Hosseini et al disclose in Section 0166 that if uplink TTIs for two RATs, such as NR and LTE, have the same length and fully collide in the time domain, UE may either multiplex and transmit both uplink TTIs or drop one uplink TTI based on UE capability.  If the uplink TTIs partially overlap, UE 115 may drop one of the two corresponding uplink channels.  For example, UE may drop the uplink channel whose TTI starts later or may drop the uplink channel based on a RAT priority, e.g., NR has a higher priority to LTE.  By applying Hosseini et al to Yasukawa et al:  since Hosseini et al disclose that UE drops the transmission using a first network and a second signal using a second network overlap in time, transmitting, to at least one other UE, a signal with a higher priority among the first signal or the second signal; wherein the first network is associated with a LTE system, and the second network is associated with a NR system.  One would have been motivated to do so since signals can come from different networks such as LTE and NR, thereby allowing system flexibility to support different networks.
Referring to claim 11, Yasukawa et al disclose in Figures 1-12 a UE in a wireless communication system, the UE comprising:
A transceiver (RF module 201 and antenna).
At least one processor (processor 213) connected with the transceiver and configured to:
Obtain sidelink communication configuration information.
Based on the sidelink communication configuration information, in case that a first signal … and a second signal … overlap in time, transmit or receive, to or from at least one other UE, a signal with a higher priority among the first signal or the second signal…
Yasukawa et al do not disclose based on the sidelink communication configuration information, in case that a first signal using a first network and a second signal using a second network overlap in time, transmit or receive, to or from at least one other UE, a signal with a higher priority among the first signal or the second signal; wherein the first network is associated with a LTE system, and the second network is associated with a NR system.  Refer to the rejection of claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180098369 to Yasukawa et al in view of in view of U.S. Publication No. 20190342888 to Hosseini .
Yasukawa et al do not disclose determining whether data is to be relayed, …, based on the obtained sidelink communication configuration information, wherein the sidelink communication configuration information is included in at least one of a MAC CE, RRC configuration information, or DL control information, and wherein determining whether the data is to be relayed comprises determining whether to relay received data to the at least one other UE, based on the sidelink communication configuration information.  
Hu et al disclose in Figure 6 that vehicle 101 sends a Tx Request Message to BS 104 for relay configuration to send data to vehicle 103; step 601: BS 104 determines if relay transmission is needed; steps 603-607: if relay transmission is needed, BS determines if any relay vehicle 102 is available and if a relay vehicle 102 is available, BS selects the relay vehicle 102 as the relay vehicle and selects relay modes.  Section 0078 lines 9-12: “The base station 104 allocates resource and relay configuration to the communication devices via the downlink control resource of the Uu interface.” (claimed “DL control information”).  The relay configuration is sent from BS 104 to vehicle 101 in a Tx Response Message (claimed “determining whether data is to be relayed, …, based on the obtained sidelink communication configuration information”) to vehicle 101.  Figure 8: the Tx Response Message includes fields of Relay ID, Relay Mode, RB ID, and Tx power, wherein the Relay Mode indicates one of the possible relay modes of Figure 12 that vehicle 101 uses to relay data to one of relay vehicles 102.  Figure 12: if the Relay Mode field of the Tx Response Message is “0”, vehicle 101 does not relay data; if the Relay Mode field of the Tx Response Message is “1”, “2”, “3”, or “4”, vehicle 101 relays data to one of relay vehicles 102 using a respective relay mode “1”, “2”, “3”, or “4” (claimed “determining whether the data is to be relayed comprises determining whether to relay received data to the at least one other UE, based on the sidelink communication configuration information”).  Refer to Sections 0061-0121.  Baghel et al ‘624 also disclose in Figures 5-7 and Sections 0053-0085 wherein UE’s in vehicles 510, 516 communicate with one another and eNB 502 in a V2X system of cell 506 and UE’s in vehicles 510,516 communicate with one another and eNB 504 in a V2X system of cell 508.  Also, vehicles in a V2X system communicate on sidelinks.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include determining whether data is to be relayed, …, based on the obtained sidelink communication configuration information, wherein the sidelink communication configuration information is included in at least one of a MAC CE, RRC configuration information, or DL control information, and wherein determining whether the data is to be relayed comprises determining whether to relay received data to the at least one other UE, based on the sidelink communication configuration information.  One would have been motivated to do so so that UE can determine whether or not data is to be relayed.
Yasukawa et al also do not disclose determining … whether a waveform to be used is the same at the at least one other UE, based on the obtained sidelink communication configuration information, wherein the sidelink communication configuration information is included in at least one of a MAC CE, RRC configuration information, or DL control information... 
Luo et al disclose in Figure 10 that BS 1005 sends a first waveform with a first waveform indication (claimed “DL control information”) to UE 1010 and sends a second waveform with a second waveform indication (claimed “DL control information”) to UE 1015.  The waveform indication indicates the type of waveform used UE 1010 and UE 1015, wherein waveform types include CP-OFDM and DFT-S-OFDM.  The waveform indication can also whether or not the first waveform and the second waveform are the same by using a bit value that indicates that the second waveform is a same type of waveform as the first waveform (Section 0019), which can be used in the waveform indications of Figure 10 (Sections 0124, 0129, 0131).  Also, vehicles communicate on sidelinks.  Refer to Sections 0111-0152.  Therefore, it determining … whether a waveform to be used is the same at the at least one other UE, based on the obtained sidelink communication configuration information, wherein the sidelink communication configuration information is included in at least one of a MAC CE, RRC configuration information, or DL control information...  One would have been motivated to do so so that UE can determine whether or not the waveform is the same waveforms used by other UE’s.   
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180098369 to Yasukawa et al in view of U.S. Publication No. 20190342888 to Hosseini et al in view of U.S. Publication No. 2014/0153472 to Phan et al, and in further view of U.S. Publication No. 2018/0279292 to Luo et al.
Yasukawa et al do not disclose determining whether data is to be relayed … based on the obtained sidelink communication configuration information, wherein obtaining the sidelink communication configuration information comprises identifying at least one of a RNTI scrambled in control information including at least one of a MAC CE, RRC configuration information, or DL control information, a format of the control information, a transmission channel of the control information, a transmission method of data, or transmission resources of the data, and wherein determining whether the data is to be relayed comprises determining whether the UE is to relay received data to the at least one other UE, based on the identification result.
Phan et al disclose in Figure 3 and Sections 0041-0042 that relay node 150 relays multicast data but does not relay unicast data, thereby increasing the number of frames available for multicast data.  Similarly, the specification of the pending application disclose on in page 17 lines 11-16 that a vehicle determines whether to relay data, based on whether a data transmission method is a unicast, multicast, or broadcast method; when the data transmission method is unicast, the vehicle does not relay the data, and when the data transmission method is broadcast/multicast, the vehicle relays the data.  determining whether data is to be relayed … based on the obtained sidelink communication configuration information, wherein obtaining the sidelink communication configuration information comprises identifying at least one of a RNTI (not in reference; claim only requires “at least one” of the limitations) scrambled in control information including at least one of a MAC CE, RRC configuration information, or DL control information, a format of the control information (not in reference; claim only requires “at least one” of the limitations), a transmission channel of the control information (not in reference; claim only requires “at least one” of the limitations), a transmission method of data, or transmission resources of the data (not in reference; claim only requires “at least one” of the limitations), and wherein determining whether the data is to be relayed comprises determining whether the UE is to relay received data to the at least one other UE, based on the identification result.  One would have been motivated to do so so that a relay node relays multicast data and not unicast data, which increases the number of subframes for multicast data.
Yasukawa et al also do not disclose determining … and whether a waveform to be used is the same at the at least one other UE, based on the obtained sidelink communication configuration information.
Luo et al disclose in Figure 10 that BS 1005 sends a first waveform with a first waveform indication to UE 1010 and sends a second waveform with a second waveform indication (claimed “DL to UE 1015.  The waveform indication indicates the type of waveform used UE 1010 and UE 1015, wherein waveform types include CP-OFDM and DFT-S-OFDM.  The waveform indication can also whether or not the first waveform and the second waveform are the same by using a bit value that indicates that the second waveform is a same type of waveform as the first waveform (Section 0019), which can be used in the waveform indications of Figure 10 (Sections 0124, 0129, 0131).  Also, vehicles communicate on sidelinks.  Refer to Sections 0111-0152.  Therefore, it would have been obvious to one of ordinary skill in determining … and whether a waveform to be used is the same at the at least one other UE, based on the obtained sidelink communication configuration information.  One would have been motivated to do so so that UE can determine whether or not the waveform is the same waveforms used by other UE’s.   
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180098369 to Yasukawa et al in view of U.S. Publication No. 20190342888 to Hosseini et al in view of U.S. Publication No. 2018/0234889 to Bahgel et al (Baghel ‘889), and in further view of 2017/0099624 to Baghel et al (Baghel et al ‘624).
Referring to claims 4 and 14, Yasukawa et al do not disclose comprising determining resources for first-type sidelink communication and resources for second-type sidelink communication …, based on resource information for the first-type sidelink communication and resource information for the second-type sidelink communication, the resource information being obtained from the sidelink communication configuration information.
Bahgel et al ‘889 disclose in Figures 1-13 wherein determining the allocated resources comprises determining resources for first-type vehicle communication (LTE V2X) and resources for second-type vehicle communication (NR V2X) …, based on resource information (NR V2X resource pool) for the first-type vehicle communication and resource information (LTE V2X resource pool) for the second-type vehicle communication, the resource information being obtained from the vehicle communication configuration information.  Sections 0039, 0042: the system configures/allocates a NR V2X resource pool for NR V2X devices 202/204 and a second LTE V2X resource pool for LTE V2X devices 206/208.  NR V2X devices 202/204 use the allocated resources from NR V2X resource pool and LTE V2X devices 206/208 use the allocated resources from LTE V2X resource pool.  Also, vehicles in a V2X system communicate on sidelinks.  Refer to Sections 0033-0196.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include comprising determining resources for first-type sidelink communication and resources for second-type sidelink communication …, based on resource information for the first-type sidelink communication and resource information for the second-type sidelink communication, the resource information being obtained from the sidelink communication configuration information.  One would have been motivated to do so so that eNB can assign different resources for different vehicle types, LTE V2X and NR V2X, to use for communication.
Yasukawa et al also do not disclose wherein determining the allocated resources comprises determining resources for first-type sidelink communication and resources for second-type sidelink communication in a time-frequency resource region, based on resource information for the first-type sideilnk communication and resource information for the second-type sidelink communication, the resource information being obtained from the sidelink communication configuration information.
Baghel et al ‘624 disclose in Figures 5-7 and Sections 0057, 0075 that eNB 502/504 assigns UE’s in vehicles 510,516 time-frequency resources, using a RACH or dedicated signaling, for D2D communication.  Refer to Sections 0053-0085.  By applying Baghel et al ‘624 to Baghel et al ‘889:  LTE V2X and NR V2X vehicles of Baghel et al ‘889 are assigned time-frequency resources by configuration information from eNB, as disclosed by Baghel et al ‘624.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein determining the allocated resources comprises determining resources for first-type sidelink communication and resources for second-type sidelink communication in a time-frequency resource region, based on resource information for the first-type sidelink communication and resource information for the second-type sidelink communication, the resource information being obtained from the sidelink communication configuration information.  One would have been motivated to do so so that eNB can assign different time-frequency resources for different vehicle types, LTE V2X and NR V2X, to use for communication.
Referring to claims 5 and 15, Yasukawa et al do not disclose determining resources for first-type sidelink communication …, based on resource information for the first-type sidelink communication, the resource information being obtained from the sidelink communication configuration information; and determining resources for second-type sidelink communication, based on resource information for the second-type sidelink communication from among resources remaining after the resources for the first-type sidelink communication … are excluded.
Baghel et al ‘889 disclose in Figures 1-13 determining resources (LTE V2X resources) for first-type vehicle communication (LTE V2X)…, based on resource information (LTE V2X resource pool) for the first-type vehicle communication, the resource information being obtained from the vehicle communication configuration information.  Sections 0039, 0042: the system configures/allocates a NR V2X resource pool for NR V2X devices 202/204 and a second LTE V2X resource pool for LTE V2X devices 206/208.  Baghel et al ‘889 also disclose determining (NR V2X resources) resources for second-type vehicle communication (NR V2X), based on resource information (NR V2X resource pool) for the second-type vehicle communication from among resources remaining after the resources for the first-type vehicle communication … are excluded.  S302: NR V2X device 202/204 determines that it needs to use additional resources from the LTE V2X resource pool.  S304: NR V2X 202/204 device monitors the LTE V2X resource pool.  S306: NR V2X device 202/204 calculates a CBR.  S308: NR V2X device 202/204 compares the CBR to a CBR threshold; if the CBR is greater than the CBR threshold, the LTE V2X resource pool is not underutilized and NR V2X device 202/204 continues monitoring the LTE V2X resource pool; if the CBR is less than the CBR threshold, the LTE V2X resource pool is underutilized so NR V2X device 202/204 identifies the unoccupied resources in the LTE V2X resource pool in S310.  S314: NR V2X device 202/204 transmits data on the unoccupied resources in LTE V2X resource pool.  So: NR V2X device 202/204 excludes the occupied resources of the LTE V2X resource pool and only uses the remaining unoccupied resources of the LTE V2X resource pool after the occupied resources are excluded; NR V2X 202/204 uses the configured/allocated NR V2X resource pool and also uses the unoccupied resources of the LTE V2X resource pool.  “Once the NR V2X UE makes a decision to start utilizing the LTE V2X comprising determining resources for first-type sidelink communication and resources for second-type sidelink communication …, based on resource information for the first-type sidelink communication and resource information for the second-type sidelink communication, the resource information being obtained from the sidelink communication configuration information.  One would have been motivated to do so so that eNB can assign different resources for different vehicle types, LTE V2X and NR V2X, to use for communication.
Yasukawa et al also do not disclose wherein determining the allocated resources comprises: determining resources for first-type sidelink communication in a time-frequency resource region, based on resource information for the first-type sidelink communication, the resource information being obtained from the sidelink communication configuration information; and determining resources for second-type sidelink communication, based on resource information for the second-type sidelink communication from among resources remaining after the resources for the first-type sidelink communication in the time-frequency resource region are excluded.
Baghel et al ‘624 disclose in Figures 5-7 and Sections 0057, 0075 that eNB 502/504 assigns UE’s in vehicles 510,516 time-frequency resources, using a RACH or dedicated signaling, for D2D communication.  Refer also to Sections 0053-0085.  By applying Baghel et al ‘624 to Baghel et al ‘889:  LTE V2X and NR V2X vehicles of Baghel et al ‘889 are assigned time-frequency resources by configuration information from eNB, as disclosed by Baghel et al ‘624.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein determining the allocated resources comprises: determining resources for first-type sidelink communication in a time-frequency resource region, based on resource information for the first-type sidelink communication, the resource information being obtained from the sidelink communication configuration information; and determining resources for second-type sidelink communication, based on resource information for the second-type sidelink communication from among resources remaining after the resources for the first-type sidelink communication in the time-frequency resource region are excluded.  One would have been motivated to do so so that eNB can assign different time-frequency resources for different vehicle types, LTE V2X and NR V2X, to use for communication.
Referring to claims 6 and 16, Yasukawa et al do not disclose wherein determining the allocated resources comprises: determining resources for first-type sidelink communication …, based on resource information for the first-type sidelink communication, the resource information being obtained from the sidelink communication configuration information; and determining resources remaining after the resources for the first-type sidelink communication … are excluded, as resources for second-type sidelink communication.  
Baghel et al ‘889 disclose in Figures 1-13 determining resources (LTE V2X resources) for first-type vehicle communication (LTE V2X)…, based on resource information (LTE V2X resource pool) for the first-type vehicle communication, the resource information being obtained from the vehicle communication configuration information.  Sections 0039, 0042: the system configures/allocates a NR V2X resource pool for NR V2X devices 202/204 and a second LTE V2X resource pool for LTE V2X devices 206/208.  Baghel et al ‘889 also disclose determining resources remaining after the resources for the first-type vehicle communication … are excluded, as resources for second-type vehicle communication.  S302: NR V2X device 202/204 determines that it needs to use additional resources from the LTE V2X resource pool.  S304: NR V2X device 202/204 monitors the LTE V2X resource pool.  S306: NR V2X device 202/204 calculates a CBR.  S308: NR V2X device 202/204 compares the CBR to a CBR threshold; if the CBR is greater than the CBR threshold, the LTE V2X resource pool is not underutilized and NR V2X device wherein determining the allocated resources comprises: determining resources for first-type sidelink communication …, based on resource information for the first-type sidelink communication, the resource information being obtained from the sidelink communication configuration information; and determining resources remaining after the resources for the first-type sidelink communication … are excluded, as resources for second-type sidelink communication.  One would have been motivated to do so so that eNB can assign different resources for different vehicle types, LTE V2X and NR V2X, to use for communication.
Yasukawa et al also do not disclose wherein determining the allocated resources comprises: determining resources for first-type sidelink communication in a time-frequency resource region, based on resource information for the first-type sidelink communication, the resource information being obtained from the sidelink communication configuration information; and determining resources remaining after the resources for the first-type sidelink communication in the time-frequency resource region are excluded, as resources for second-type sidelink communication.
in a time-frequency resource region, based on resource information for the first-type sidelink communication, the resource information being obtained from the sidelink communication configuration information; and determining resources remaining after the resources for the first-type sidelink communication in the time-frequency resource region are excluded, as resources for second-type sidelink communication.  One would have been motivated to do so so that eNB can assign different time-frequency resources for different vehicle types, LTE V2X and NR V2X, to use for communication.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180098369 to Yasukawa et al in view of U.S. Publication No. 20190342888 to Hosseini et al in view of U.S. Publication No. 2020/0068539 to Liu et al, and in further view of U.S. Publication No. 2010222491 to Vajapeyam et al. 
Yasukawa et al do not disclose wherein obtaining the sidelink communication configuration information comprises obtaining the sidelink communication configuration information indicating a waveform, from UE-common upper-layer control information received from a base station, or from a message received in a random access procedure, and wherein a format of the waveform is determined based on the sidelink communication configuration information.
Liu et al disclose in Figures 2-7 a vehicular system (Section 0078) wherein the network broadcasts or multicasts a RRC message (claimed “the sidelink communication configuration information”, “UE-common … control information”) to terminals indicating whether to use a OFDM waveform or a DFT-S-OFDM waveform.  The terminals then transmit/receive data using the indicated waveform format from the RRC message.  Also, vehicles communicate on sidelinks.  Refer to Sections 0083-0178.  Liu et al disclose that RRC is a “UE-common … control information” but not a “UE-common upper-layer control information”.  Vajapeyam et al disclose that RRC signaling is upper layer control information that is multicast or broadcast to UEs.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein obtaining the sidelink communication configuration information comprises obtaining the sidelink communication configuration information indicating the waveform, from UE-common upper-layer control information received from a base station, or from a message received in a random access procedure (not in reference; claim is in “or” form so only requires one of the limitations), and wherein a format of the waveform is determined based on the vehicle communication configuration information.  One would have been motivated to do so so that the network can notify UE’s of the waveform format to use via a RRC message.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180098369 to Yasukawa et al in view of U.S. Publication No. 20190342888 to Hosseini et al in view of U.S. Publication No. 2016/0212731 to Zhang et al in view of U.S. Publication No. 2010222491 to Vajapeyam et al, and in further view of U.S. Publication No. 2018/0279292 to Luo et al. 
Yasukawa et al do not disclose wherein obtaining the sidelink communication configuration information comprises identifying resource regions usable for data communication of the UE, based on UE-common upper-layer control information received from a base station, and wherein a waveform of the UE is determined as being associated with the identified resource regions.
Zhang et al disclose in Figures 3-6 that BS sends a RRC message (claimed “sidelink communication configuration information", “UE-common … information”) to UE, which can be a vehicle-mounted device (Section 0004), indicating a time-frequency resource and frequency band which is used resource regions usable for data communication of the UE”), wherein the time-frequency resource refers to a resource that occupies a period of time in the time domain and a frequency band in the frequency domain, and wherein the RRC message can be broadcast to UEs (claimed “sidelink communication configuration information comprises identifying resource regions usable for data communication of the UE, based on UE-common upper-layer control information received from a base station”).   Refer to Sections 0030-0074.  Zhang et al disclose that RRC is a “UE-common … control information” but not a “UE-common upper-layer control information”.  Vajapeyam et al disclose that RRC signaling is upper layer control information that is multicast or broadcast to UEs.  Luo et al disclose in Figures 9-11 a V2V (Section 0106) system wherein UE 905 determines the default waveform based at least in part on a frequency band associated with UE 905, such as a frequency band in which the one or more downlink communications are to be received (claimed “resource regions usable for data communication of the UE”), wherein the default waveform can be a DFT-s-OFDM waveform or a CP-OFDM waveform (claimed “wherein a waveform of the UE is determined as being associated with the identified resource regions.”).  Refer to Sections 0111-0141, specifically Sections 0119, 0135, and 0136.  By applying Lou et al to Zhang et al: BS of Zhang et al sends a RRC message to UE indicating frequency bands used for transmission of uplink/downlink data, and then UE can determine the waveform based on the frequency band, as disclosed by Luo et al.  Also, vehicles in a V2X system communicate on sidelinks.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein obtaining the sidelink communication configuration information comprises identifying resource regions usable for data communication of the UE, based on UE-common upper-layer control information received from a base station, and wherein a waveform of the UE is determined as being associated with the identified resource regions.  One would have been motivated to do so so that UE can determine the waveform to .
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180098369 to Yasukawa et al in view of U.S. Publication No. 20190342888 to Hosseini et al in view of U.S. Publication No. 2016/0212731 to Zhang et al in view of U.S. Publication No. 2016/0353429 to Wang et al, and in further view of U.S. Publication No. 2018/0279292 to Luo et al. 
Yasukawa et al do not disclose wherein obtaining the sidelink communication configuration information comprises identifying resource regions usable for data communication of the UE, based on a location of the UE, and wherein a waveform of the UE is determined as being associated with the identified resource regions.
Zhang et al disclose in Figures 3-6 that BS sends a RRC message (claimed “sidelink communication configuration information”) to UE, which can be a vehicle-mounted device (Section 0004), indicating a time-frequency resource and frequency band which is used for transmission of uplink/downlink data (claimed “resource regions usable for data communication of the UE”), wherein the time-frequency resource refers to a resource that occupies a period of time in the time domain and a frequency band in the frequency domain.  Refer to Sections 0030-0074.  Wang et al disclose in Figures 1-3 that eNB assigns a frequency band to UE based on the location of UE; for example, UEs close to the eNB in region 241 are assigned the full frequency band and UEs on the cell edge in region 243 are assigned a partial frequency band (claimed “identifying resource regions usable for data communication of the UE, based on a location of the UE”).  Refer to Sections 0016-0033.  Luo et al disclose in Figures 9-11 a V2V (Section 0106) system that UE 905 determines the default waveform based at least in part on a frequency band associated with UE 905, such as a frequency band in which the one or more downlink communications are to be received (claimed “resource regions usable for data communication of the UE”), wherein the default waveform can be a DFT-s-OFDM waveform or a CP-OFDM waveform (claimed a waveform of the UE is determined as being associated with the identified resource regions”).  Refer to Sections 0111-0141, specifically Sections 0119, 0135, and 0136.  By applying Lou et al and Wang et al to Zhang et al: BS of Zhang et al sends a RRC message to UE indicating frequency bands used for transmission of uplink/downlink data, which is based on the location of UE, as disclosed by Wang et al, and then UE can determine the waveform based on the frequency band, as disclosed by Luo et al.  Also, vehicles in a V2X system communicate on sidelinks.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein obtaining the sidelink communication configuration information comprises identifying resource regions usable for data communication of the UE, based on a location of the UE, and wherein a waveform of the UE is determined as being associated with the identified resource regions.  One would have been motivated to do so so that UE can determine the waveform to use based on resource regions and UE location.  
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180098369 to Yasukawa et al in view of U.S. Publication No. 20190342888 to Hosseini et al, and in further view of U.S. Publication No. 2018/0323947 to Brunel et al.
Yasukawa et al do not disclose wherein obtaining the sidelink communication configuration information comprises identifying a sidelink communication mode of the UE, based on at least one of intervention of a base station in sidelink communication, an operating location of the UE based on coverage, or wireless connection establishment between the UE and the base station, and wherein a waveform of the UE is determined as being associated with the identified sidelink communication mode.
Brunel et al disclose in Figures 1-9 that a UE, which can be in a V2X system (Section 0056) that can use a DFT-s-OFDM waveform or a CP-OFDM waveform.  UE uses a DFT-s-OFDM waveform when UE is located in the cell edge and UE uses a CP-OFDM waveform when UE is not located in the cell edge (claimed “a sidelink communication mode of the UE, based on … an operating location of the UE based on coverage”, since when UE is not located in the cell edge, UE is located in the center of cell coverage, wherein obtaining the sidelink communication configuration information comprises identifying a sidelink  communication mode of the UE, based on at least one of intervention of a base station in sidelink communication (not in reference; claim only requires “at least one” of the limitations”), an operating location of the UE based on coverage, or wireless connection establishment between the UE and the base station (not in reference; claim only requires “at least one” of the limitations”), and wherein determining the waveform comprises a waveform of the UE as being associated with the identified vehicle communication mode.  One would have been motivated to do so so that UE can determine the waveform to use based on whether or not UE is located in the cell edge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2005/0030202 to Tsuibo et al disclose in Figures 1-9 a system with a plurality of vehicles, wherein the system determines whether or not a vehicle serves as a relay vehicle based on the relay vehicle ID.  Refer to Sections 0026-0092.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Christine Ng/
Examiner, AU 2464
May 7, 2021